                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION

IN RE:                                                       )
                                                             )
YONZETTA A MOSS,                                             )   BK No. 18-00722-CW3-7
                                                             )
         Debtor(s).                                          )

                           TRUSTEE'S REPORT OF UNCLAIMED FUNDS

         Erica R. Johnson, Trustee of this bankruptcy estate, reports the following:

         1.     Ninety days have passed since final distribution was made in this case pursuant to 11

U.S.C. §726. The Trustee has stopped payment on all checks remaining unpaid. The names of the

individuals or entities to whom such unnegotiated distribution checks were issued, the amount of such

checks, and the last-known address of the payees are:

                       Name and Address          Amount        Claim No.
              YONZETTA A MOSS                   $76,108.25 N/A (Surplus Check)
              c/o LEFKOVITZ AND LEFKOVITZ, PLLC
              618 CHURCH ST STE 410
              NASHVILLE, TN 37219

         2.     The Trustee's check in the amount of $76,108.25, payable to the Clerk of the U.S.

Bankruptcy Court, is being submitted to the Court simultaneously with this Report.

         Dated this 26th day of December, 2019.

                                                    Respectfully submitted,

                                                    /s/ Erica R. Johnson, Trustee
                                                    Erica R. Johnson, Chapter 7 Trustee
                                                    8161 Highway 100, Suite 184
                                                    Nashville, Tennessee 37221
                                                    (615) 347-5869 – Telephone
                                                    erjtrustee@erjlaw.com – Email


                                        CERTIFICATE OF SERVICE

        I hereby certify that I have forwarded a true and exact copy of the foregoing document via CM/ECF Email
Notice/Service to the U.S. Trustee; and via U.S. Mail to Yonzetta A Moss, 708 Princeton Hill Drive, Brentwood, TN
37027 on this 26th day of December, 2019.

                                                    _/s/ Erica R. Johnson
                                                    Erica R. Johnson



Case 3:18-bk-00722          Doc 63      Filed 12/26/19 Entered 12/26/19 17:52:19                    Desc Main
                                        Document     Page 1 of 1
